Appellant was convicted of manslaughter and his punishment assessed at two years' confinement in the State penitentiary.
Bill of exceptions No. 1 shows that after the State placed various witnesses on the stand it rested its case. Appellant complains, however, that none of the witnesses were present at the scene of the shooting, nor where they could have seen the shooting or could have heard what was said, and refers to the statement of facts for full testimony of these witnesses; and complains that the court erred in not forcing the State to put Robert Travis and Harry Miles, two eyewitnesses, upon the stand who had seen all that occurred. There was no error in the ruling of the court. The State can not be forced to introduce any particular witnesses in the proof of its case. The proof shows that appellant placed these same witnesses upon the stand himself.
Bill of exceptions No. 2 shows that when Oscar Wright, a witness for appellant, was on the stand, the State sought to prove, and did prove that the said Oscar Wright had been in the penitentiary for murder, sent from Van Zandt County. Appellant objected to the introduction of said testimony on the ground that the same had been more than eighteen years ago, when the witness was a mere boy, and that since said time he had lived a blameless life and the State had no right to go into this old offense for the purpose of impeaching the witness. The bill shows, however, that witness was released from the penitentiary in February following the flood in 1899 or 1900. The trial took place in August, 1908. Even conceding, which we do not, that the testimony was too remote, yet, the record shows that the testimony of the witness, Wright, was of such an immaterial character as not to constitute reversible error. *Page 572 
The charge taken as a whole is a proper presentation of the law applicable to the facts of this case. The evidence, though quite conflicting justifies the verdict of the jury.
Finding no error in the record the judgment is affirmed.
Affirmed.